Appellant was convicted of the offense of "interrupting or disturbing an assemblage of people met for religious worship" under the provisions of section 3881 of the Code of 1923.
The meeting was of those known as the "Assemblers of God," otherwise referred to as a "Holiness Meeting." There was much testimony offered on behalf of appellant to the effect that neither the conduct charged to him in the state's evidence, nor any other conduct, could have, in fact, disturbed the meeting in question, because of its inherently boisterous nature. However, the evidence on the part of the state was to the effect that appellant by talking and otherwise did really disturb the meeting. The issue as to his guilt vel non was, we think, properly submitted to the jury.
Appellant requested in writing a number of charges, which were refused, but which appear in the transcript without number or other distinguishing mark of identification. We have examined each of these, and are of the opinion that there was no error in refusing any of them under the authority of Stafford v. State, 45 So. 673, 154 Ala. 71; Salter v. State, 13 So. 535, 99 Ala. 207, and other cases that might be cited.
No question is here presented as to the excessiveness vel non of the court costs taxed against appellant.
We find no prejudicial error, and the judgment is affirmed.
Affirmed.